Citation Nr: 1701894	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-18 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to July 20, 2011, and higher than 20 percent since, for left lower extremity shin splints.

2.  Entitlement to an initial rating higher than 10 percent prior to July 20, 2011, and higher than 20 percent since, for right lower extremity shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral (i.e., left and right leg) shin splints and assigned an initial 0 percent, so noncompensable, evaluation.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (In this circumstance VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In February 2011, in support of her claim for a higher, i.e., compensable initial rating, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board subsequently, in May 2011, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

A May 2012 rating decision since issued, on remand, increased the initial rating for this disability from 0 to 10 percent, retroactively effective from July 14, 2007, and also assigned separate ratings for each leg instead of a single, collective, rating.  The Veteran continued to appeal for even greater compensation.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

The Board again remanded the claims in July 2014.

A January 2015 rating decision, on remand, again increased the rating for this bilateral lower extremity disability, this time however from 10 to 20 percent for each leg, retroactively effective from July 20, 2011.  So this appeal now concerns whether the Veteran was entitled to an initial rating higher than 10 percent prior to July 20, 2011 (i.e., from July 14, 2007 to July 19, 2011), and whether she has been entitled to a rating higher than 20 percent since July 20, 2011.

In the July 2014 remand, also in an even more recent December 2015 remand, the Board observed that the issue of entitlement to service connection for a congenital joint disorder aggravated by service had been raised by the record, but had not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board noted that it therefore did not have jurisdiction over this additional claim, and referred it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In an April 2016 VA memorandum, the Appeals Management Center (AMC) stated that it had determined that the inferred/non-AMC issue of entitlement to service connection for a congenital joint disorder aggravated by service had been raised by the record, but had not been initially adjudicated by the RO as the AOJ and required immediate attention by the RO (rather than by the AMC).  Nevertheless, it still does not appear that the RO has adjudicated this additional claim, so the Board is again referring it for appropriate action.  38 C.F.R. § 19.9(b) (2016).

As for the claim for higher ratings for the bilateral lower extremity shin splints, regrettably still more development is required, so the Board is again remanding this claim to the AOJ.



REMAND

The Board's most recent December 2015 remand requested that VA obtain additional medical comment clarifying, among other things, the likelihood (very likely, as likely as not, or unlikely) that the Veteran's deep vein thrombosis (DVT) was directly caused or aggravated by her military service.

A February 2016 Disability Benefits Questionnaire (DBQ) Medical Opinion addresses the issue of "[t]he likelihood that the DVT was directly related to military service."  The DBQ relates that the Veteran had a history of pre-existing DVT in 2003 after her first child, and was put on prophylactic treatment for her second pregnancy.  The DBQ provides the opinion that the Veteran's history of pre-existing DVT after her first child was secondary to her CONGENITAL hypercoagulable state.  After active duty, the Veteran had had additional DVTs that would also be related to her CONGENITAL hypercoagulable state.

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306 (2016).  The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) since has indicated that support for this position can be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id. ; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

Here, notably, the DBQ's response following the prior remand does not answer the Board's question of whether the Veteran's DVT was aggravated by her military service.  As a result, there was not the required compliance, even acceptable substantial compliance, with this remand directive, in turn requiring another remand to correct this deficiency.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the claims are again REMANDED for the following still additional development and consideration:


1.  Return copies of all relevant records from the Veteran's eFolders to the examiner that completed the February 2016 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the February 2016 DBQ, the examiner is asked to provide additional medical comment clarifying whether the Veteran's DVT was aggravated by her military service, that is, even if accepting that it was a pre-existing condition.

2.  Then readjudicate the Veteran's claim in light of this and all other additional evidence.  If a higher rating is not granted to her satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and given them time to respond to it before returning the file to the Board for further appellate consideration of the claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


